Citation Nr: 0513759	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  02-08 727A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a back disability, 
to include as secondary to service-connected chondromalacia, 
left and right knees.

2. Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel




INTRODUCTION

The veteran had active service from February 1957 until July 
1975.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from July 1999 and January 2002 rating decisions of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Baltimore, Maryland.  

In January 2000, the veteran timely filed a notice of 
disagreement with a March 1999 RO denial of service 
connection for a back disability based on a finding that the 
claim was not well grounded.  However, he did not respond 
within 60 days to the statement of the case issued in March 
2002 so as to timely complete an appeal of the March 1999 RO 
denial.  See 38 C.F.R. § 20.302(b) (2004).  Significantly, 
however, the law provides that when a claim has been denied 
as not well grounded and that denial becomes final between 
July 14, 1999 and November 9, 2000, the VA may readjudicate 
that claim as if the denial had not been made. Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, § 
7, subpart (b), 114 Stat. 2096, 2099 (2000).

The statement of the veteran's representative, received in 
July 2002, is accepted as timely completion of the appeal of 
the January 2002 rating decision following issuance of the 
March 2002 statement of the case.

It is noted that in the veteran's February 2000 substantive 
appeal on the issue of TDIU, he expressed his desire for a 
hearing before a Member of the Board.  The evidence of record 
indicates that a hearing was scheduled for October 2003.  
However, the veteran failed to report.

These matters were previously before the Board in December 
2003.  At that time, a remand was ordered to accomplish 
additional development.  For the reasons outlined above, the 
issue with regard to service connection for a back disability 
is as characterized on the title page of this decision.  


FINDINGS OF FACT

1.  A chronic back disability was not initially shown until 
years following active duty, and there is no competent 
evidence to show that such back disability is causally 
related to service.

2.  The veteran is service-connected for the following 
disabilities: chondromalacia, left knee (evaluated as 30 
percent disabling); chondromalacia, right knee (evaluated as 
30 percent disabling); degenerative joint disease, left knee 
(evaluated as 10 percent disabling); degenerative joint 
disease, right knee (evaluated as 10 percent disabling); 
right inguinal herniorrhaphy (evaluated as noncompensable); 
excision, nevi, middle and lower anterior chest wall 
(evaluated as noncompensable); left inguinal herniorrhaphy 
(evaluated as noncompensable); and appendectomy (evaluated as 
noncompensable).  

3.  The veteran's service-connected disabilities have not 
been shown by competent evidence to preclude substantially 
gainful employment consistent with his education and 
occupational experience.


CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.310 (2004).

2.  The criteria for entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU) have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 
4.15, 4.16, 4.18, 4.19, 4.114, Diagnostic Codes 5299-5257, 
5010, 7338, 7819, 7399-7339 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

A VA letter issued in April 2004 apprised the appellant of 
the information and evidence necessary to substantiate his 
claims.  Such correspondence also apprised him as to which 
information and evidence, if any, that he is to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  He was also advised to send any 
evidence in his possession, pertinent to the appeal, to VA.  
As such, the Board finds that the correspondence satisfied 
VA's duty to notify the veteran, as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. § 5103, and 38 
C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II).  However, in the 
present case, appropriate VCAA notice was not provided to the 
veteran prior to the initial AOJ adjudications denying the 
claim.  Thus, the timing of the notice does not comply with 
the express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not specify how the Secretary 
can properly cure a defect in the timing of the notice, it 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  There is no basis 
for concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of his case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Also of record are 
reports of VA and private post service treatment and 
examination.  Additionally, the veteran's statements in 
support of his claim are affiliated with the claims folder.  
The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Relevant law and regulations

Service connection- in general

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A . §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Additionally, service 
connection shall be established for a disability which is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).



Presumptive service connection

Where a veteran served 90 days or more during a period of 
war, and arthritis becomes manifest to a degree of 10 percent 
or more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.102, 3.159, 3.307, 3.309 (2004).

TDIU

According to the law, entitlement to a TDIU requires evidence 
of service-connected disability so severe that it is 
impossible for the veteran in particular, or an average 
person in general, to follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  In reaching such a determination, the central 
inquiry is "whether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations indicate that when a veteran's schedular 
rating is less than total (for a single or combination of 
disabilities), a total rating may nonetheless be assigned 
when: 1) if there is only one disability, this disability 
shall be ratable at 60 percent or more; and 2) if there are 
two or more disabilities, at least one disability shall be 
ratable at 40 percent or more, and there must be sufficient 
additional disability to bring the combined rating to 70 
percent or more.  See 38 C.F.R. § 4.16(a).  To meet the 
requirement of "one 60 percent disability" or "one 40 percent 
disability," the following will be considered as one 
disability: (1) disability of one or both lower extremities, 
including the bilateral factor, if applicable; (2) 
disabilities resulting from one common etiology; (3) 
disabilities affecting a single body system; (4) multiple 
injuries incurred in action; and (5) multiple disabilities 
incurred as a prisoner of war.  Id.  In addition to the 
foregoing, there must be evidence that the disabled person is 
unable to secure or follow a substantially gainful 
occupation.  Id.  Marginal employment is not considered 
substantially gainful employment.  Id.  A total disability 
rating may also be assigned pursuant to the procedures set 
forth in 38 C.F.R. § 4.16(b) for veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in section 4.16(a).

I.  Service connection- back claim

Discussion

At the outset, the Board has considered whether presumptive 
service connection for a chronic back disability is warranted 
in the instant case.  Here, degenerative changes of the 
lumbar spine have been shown by the competent evidence.  
Under 38 C.F.R. § 3.309(a), arthritis is regarded as a 
chronic disease.  However, in order for the presumption to 
operate, such disease must become manifest or aggravated to a 
degree of 10 percent or more within 1 year from the date of 
separation from service.  See 38 C.F.R. § 3.307(a)(3).  As 
the evidence of record fails to establish any clinical 
manifestations of a back disability within the applicable 
time period, the criteria for presumptive service connection 
on the basis of a chronic disease have not been satisfied.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  

The evidence of record includes the veteran's service medical 
records, VA outpatient treatment reports, and a VA 
examination report dated in August 1998.  Additionally, 
private treatment reports dated in 1998, as well as a 1998 
letter from a doctor at the Walter Reed Army Medical Center 
are of record.  Such evidence demonstrates a current 
diagnosis of chronic low back pain, caused by degenerative 
changes in the lumbar vertebral column, initially 
demonstrated years after service.  Such evidence fails to 
establish any in-service complaints or treatment regarding 
the lumbar spine.  A private treatment report dated in June 
1998 contains an opinion that the veteran's back pain and 
spasms were exacerbated by his longstanding knee pain and 
resultant impaired gait.  However, a contrary opinion was 
expressed in an August 1998 VA examination.  The examiner 
noted such opinion was based on a review of the veteran's 
medical history as contained in the claims folder, including 
the nature of his back disability.

VA outpatient records dated in 1998 reflect care for low back 
pain.  Those records indicate that the veteran was using an 
electric scooter and low impact exercises in a swimming pool 
were recommended as a means of therapy.  Those records do not 
contain any opinions of etiology as to the veteran's back 
disability.  A July 1999 VA examination pertained exclusively 
to the veteran's service-connected knee disabilities.  

The Board finds that the August 1998 VA examiner's opinion is 
more probative than the June 1998 opinion contained in a 
private treatment report.  The basis for the June 1998 
opinion is not supported by objective clinical evidence.  The 
August 1998 VA examiner's opinion was based on a review of 
the veteran's medical history as documented in the claims 
folder, including the nature of his back disability.  
Further, the veteran's lay statements as to the etiology of 
his back disability are not probative.  Although the veteran 
is competent to testify as to his experiences and symptoms, 
where the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet.App. 
492 (1992).  The evidence does not reflect that the veteran 
currently possesses a recognized degree of medical knowledge 
that would render his opinions on medical diagnoses or 
causation competent.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a back disability, to 
include as secondary to the veteran's service-connected 
chondromalacia, left and right knees, and the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  The 
appeal is denied.  

II.  TDIU

Factual background

A March 1994 VA examination revealed chondromalacia of both 
patellas, with patellofemoral tracking syndrome and 
degenerative joint disease.  There was no swelling, erythema 
or fusion.  Both patella exhibited hypermobility and 
restricted flexion to 110 degrees.  Stability was grossly 
intact.  The knees were quite sensitive to palpation about 
the patellas, especially over the medial and lateral 
articular facets of the patella.  The joint fissures and the 
popliteal fossa and infrapatella tendons were also tender.  
The examiner did not comment as to the extent that the 
veteran's service-connected knee disabilities affected his 
ability to obtain and maintain gainful employment.  

The veteran underwent another VA examination in May 1996.  
The veteran complained of constant bilateral knee pain.  He 
treated his symptoms with Percocet and Relafen.  The veteran 
ambulated with two Canadian crutches and had a Don Joy brace 
on each knee.  He required assistance with removing and 
putting on his knee braces.  He also needed help lacing his 
sneakers.  Objectively, he had flexion to 80 degrees 
bilaterally and he lacked 5 degrees of extension bilaterally.  
Neither knee showed swelling, erythema or effusion.  The 
examiner could not ascertain stability due to the veteran's 
extensive guarding of the knees.  Palpation revealed 
tenderness about the entire knee, but there was no 
sensitivity in the popliteal fossa.  The diagnoses were 
chronic pain syndrome with arthrofibrosis, bilateral knees, 
history of chondromalacia, both patellas, and degenerative 
joint disease of both knees by history.  No comment was made 
regarding the veteran's employability.

Private treatment records dated in June 1998 show continued 
bilateral knee complaints.  The veteran continued to use Don 
Joy braces on each knee.  He was also in need of Canadian 
crutches at all times.  His range of motion in the knees was 
decreased bilaterally due to pain.  His gait was slightly 
spastic and ataxic.  The private physician strongly 
recommended a wheelchair to improve mobility and for safety, 
since falling down was a concern..  That report did not 
address employability.

The veteran was next examined by VA in July 1998.  His gait 
was extremely antalgic and unstable in spite of his use of 
two Canadian crutches and two braces.  The veteran had 
flexion of both knees to 85 degrees, with patellofemoral 
crepitation.  There was general tenderness of both knees.  
Stability could not be ascertained due to guarding.  The 
examiner commented that the veteran had a functional problem 
affecting both knees, resulting in fatigability, lack of 
endurance and weakness, with obvious atrophy of the left leg.  

Regarding employability, the July 1998 VA examination report 
noted that the veteran last worked in 1990 as a personnel 
manager in sales.  The job involved quite a bit of driving 
and the veteran had to quit due to discomfort in his knees 
and back.  The examiner did not comment whether his service-
connected disabilities precluded gainful employment.  

In a July 1998 letter, J. S., Commander DAV Chapter 34 stated 
that the veteran's back and knee conditions have 
progressively worsened over the years.  The veteran was 
described as being unable to sit, stand or walk for prolonged 
periods of time.  He was also described as being unable to 
propel or balance.  The veteran was utilizing a hospital bed 
and a wheelchair on loan from the Disabled American Veterans.

VA outpatient treatment reports dated in 1998 show continued 
care for the veteran's bilateral knee disabilities.  Such 
records did not discuss the veteran's employability.

In April 1999, the veteran submitted a claim of entitlement 
to TDIU.  He indicated that he had not worked full-time since 
1990.  His last job was in security.  He held that position 
for 5 years.  He also indicated previous security positions, 
each of which he maintained for less than a year.  The 
veteran stated that his security jobs involved standing, 
walking and driving, which aggravated his service-connected 
conditions.  

Also in his April 1999 application for TDIU, the veteran 
indicated that he had graduated high school and completed two 
years of college.  He identified no other education or 
training. 

In July 1999, the veteran was examined by VA.  The 
examination focused on his service-connected left and right 
knee disabilities.  At that time, he had apparent difficulty 
getting out of his electrical cart.  However, he was able to 
rise on his own and could remove his shoes and braces.  He 
was also capable of climbing onto the examination table 
independently, though there was much apparent difficulty.  

Objectively, the veteran would not let his knees bend more 
than 45 or 50 degrees in the sitting position.  He did have 
full active extension and could straight leg raise with each 
knee fully extended.  In the conventional examination 
position, he was able to flex the right knee to 55 degrees 
and the left knee to 30 degrees.  His left leg manifested 
jerky spasms during flexion.  The veteran later flexed his 
left knee to 90 degrees getting back into his electrical 
cart.  The knees were free of joint effusion.  There was also 
no warmth or erythema and the collateral cruciate ligaments 
were stable to stress testing with no pain on stress test.  
There was diffuse tenderness about much of the front of both 
knees.  

Following the objective examination, the impressions were 
bilateral patellofemoral pain syndrome and mild 
osteoarthritis, medial compartments, both knees.  The 
examiner commented that, from the standpoint of seeking 
gainful employment, the veteran's bilateral knee disabilities 
should not prevent the veteran from performing sedentary work 
with limited standing and walking for short periods.  

Analysis

As noted previously, a veteran is entitled to a total 
disability evaluation based on individual unemployability if 
he is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

In the present case the veteran is service-connected for the 
following disabilities: chondromalacia, left knee (evaluated 
as 30 percent disabling); chondromalacia, right knee 
(evaluated as 30 percent disabling); degenerative joint 
disease, left knee (evaluated as 10 percent disabling); 
degenerative joint disease, right knee (evaluated as 10 
percent disabling); right inguinal herniorrhaphy (evaluated 
as noncompensable); excision, nevi, middle and lower anterior 
chest wall (evaluated as noncompensable); left inguinal 
herniorrhaphy (evaluated as noncompensable); and appendectomy 
(evaluated as noncompensable).  

As detailed above, the veteran is service-connected for 
multiple disabilities.  
While his combined rating is 70 percent, no single disability 
is rated at 40 percent or higher.  Thus, he does not meet the 
requirements for a grant of TDIU on the basis of the 
percentages set forth under 38 C.F.R. § 4.16(a).  
Nevertheless, a grant of TDIU is still for application under 
the procedures set forth in 38 C.F.R. § 4.16(b) for veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities.  

Following a review of the record, the Board concludes that a 
grant of TDIU is not warranted here.  In reaching this 
conclusion, it is noted that the evidence fails to establish 
unemployability.  Indeed, upon VA examination in July 1999, 
the VA examiner remarked that the veteran's bilateral knee 
disabilities should not preclude him from performing 
sedentary work.  Nor was it found that any other service-
connected disabilities precluded gainful employment.  The 
veteran was found capable of standing for a limited time and 
of walking for short periods.  Because such opinion was 
rendered following a complete physical evaluation of the 
veteran, and after a review of previous x-ray studies, it is 
found to be highly probative.  Moreover, no other competent 
evidence refutes that finding.  

A review of the claims file reveals no debilitating symptoms 
relating to the veteran's service-connected right inguinal 
herniorrhaphy, excision, nevi, middle and lower anterior 
chest wall, left inguinal herniorrhaphy, and appendectomy.  
The treatment reports associated with the claims file do not 
demonstrate any recent complaints or findings as to these 
disabilities, and the veteran has not contended that such 
conditions have hindered his ability to maintain gainful 
employment.  In sum, there has been no showing of any 
functional impairment as a result of the veteran's right 
inguinal herniorrhaphy, excision, nevi, middle and lower 
anterior chest wall, left inguinal herniorrhaphy, and 
appendectomy disabilities, and all have been rated as 
noncompensable.

Regarding the veteran's service-connected left and right knee 
disabilities, the Board acknowledges that such have imposed 
many physical limitations upon the veteran.  Indeed, he wears 
metal braces on each knee, walks with two crutches and uses 
an electrical cart or wheelchair to move around.  He 
exhibited pronounced guarding of his knees upon VA 
examination.  Moreover, his most recent examination in July 
1999 also revealed some difficulty in rising from his 
electrical cart and climbing onto the examination table.  An 
earlier examination in May 1996 showed that he required 
assistance with removing and putting on his knee braces.  He 
also needed help lacing his sneakers. 

The Board finds that the above limitations experienced by the 
veteran do not allow for a grant of TDIU.  Indeed, the 
veteran's physical limitations, in and of themselves, have 
already been contemplated in the veteran's disability 
evaluations, which combine to 70 percent.  Such physical 
limitations are only relevant as to the TDIU claim to the 
extent that they preclude gainful employment.  Here, a 
competent opinion finds that, in spite of his bilateral knee 
symptoms, the veteran was still able to work in a sedentary 
job with minimal standing and walking.  For this reason, a 
grant of TDIU is not appropriate here.

In conclusion, the evidence fails to establish that the 
veteran's service-connected disabilities preclude him from 
obtaining and maintaining substantially gainful employment.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).


ORDER

Entitlement to service connection for a back disability, to 
include as secondary to service-connected chondromalacia, 
left and right knees, is denied.

Entitlement to TDIU is denied.





	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


